Citation Nr: 1619553	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes, claimed as due to exposure to herbicides and ionizing radiation. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

When this case was before the Board in June 2015, it was remanded for further development.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

In a VA Form 21-4138, Statement in Support of Claim, received by VA in February 2015, the Veteran stated that he wanted to appear at a "face to face BVA hearing at the local VA office."  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  The Veteran's request was received within 90 days from the Agency of Original Jurisdiction's (AOJ) December 2014 letter notifying him that his appeal had been certified and was being transferred to the Board.  38 C.F.R. § 20.1304 (2015).  Thus, in a June 2015 decision, the Board remanded the case, instructing the AOJ to schedule the Veteran for a Travel Board hearing, as per his request.  

In a January 2016 letter, the AOJ informed the Veteran that he was placed on the list of persons waiting to appear for a Travel Board hearing.  In an April 2016 letter, the AOJ informed the Veteran that he was scheduled for a Travel Board Hearing in June 2016.  To date, there is no indication in the record that the Veteran has withdrawn his Travel Board hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  
     
Since Travel Board hearings at the RO are scheduled by the RO, the case is REMANDED to the RO for the following action:
	
                         Schedule the Veteran for a Travel Board hearing at the RO in     
                         accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




